Citation Nr: 1736443	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-31 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2013; an August 2013 statement of the case was issued in September 2013; and a substantive appeal was received in November 2013.   

The Board notes that the Veteran verified in a May 2016 written correspondence that he no longer wanted The American Legion as his representative.  As such, the Board finds that the Veteran is no longer represented and will proceed accordingly with this appeal.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent VA examination took place in May 2012 (more than 5 years ago).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  In a January 2017 Brief, the Veteran's former representative (The American Legion's power of attorney was withdrawn via a May 2016 correspondence) stated that the Veteran's disability has become more severe since the most recent VA examination.  Additionally, the adequacy of the May 2012 VA examination is in question.  In the Veteran's November 2013 substantive appeal (VA Form 9), he stated that every time he tried to tell the examiner about his symptoms, the examiner would wave his finger in the Veteran's face and tell him that he (the examiner) would do the talking.  

Consequently, the Board finds that a remand is warranted in order to schedule the Veteran for another VA examination.  See 38 C.F.R. § 3.327(a) (2016) ("Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.").

The Board also notes that in March 2012, the Veteran completed several Authorization and Consent Forms (VA 21-4142).  None of the identified records were incorporated into the claims file because in June 2012, the Veteran withdrew the Authorization and Consent forms.  The RO should give the Veteran an opportunity to re-sub the forms if he wishes.  Additionally, the record reflects that the Veteran had some mental health treatment with VA in 2011.  The statement of the case indicates that CAPRI records were transferred to VBMS in August 2013.  In light of this, the Board finds that updated VA treatment should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records related to the Veteran's service-connected mental health disorder.

2.  Send the Veteran another Authorization and Consent to Release Information Form (VA Form 
21-4142) so that he can give authorization for the RO to obtain any and all relevant records, if so desired.  Associate any records received with the claims file.   

3.  After completing the above and associating any records with the claims file, schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his PTSD.  The examiner should review the claims file to become familiar with the Veteran's pertinent mental health history.  

The examiner is advised that the Veteran is competent to report symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, readjudicate the issue on appeal record and determine if the benefits sought can be granted.  If the benefit sought remains denied, then furnish the Veteran (and his representative, should he acquire a new one) with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



